Title: To Thomas Jefferson from Mathieu Dumas, 7 February 1804
From: Dumas, Mathieu
To: Jefferson, Thomas


               
                  Monsieur, 
                  Au Quartier Général à Ostende le 17.Pluviose an 12 de la République françaisei.e. 7 Feb. 1804
               
               En m’appuyant auprès de votre Excellence de la recommandation de nos anciens amis et Compagnons d’armes de la mémorable guerre de l’Indépendance, comme aussi du souvenir de votre bienveillant accueil, Lorsque J’eus l’honneur de vous voir en France chez le Général Lafayette, Je pris la Liberté de vous recommander il y a quelque tems une affaire à laquelle toute ma famille, mes neveux, les enfans de ma belle Soeur Eugénie Delarue, née Beaumarchais, et mes propres enfans Sont également intéressés. C’est la juste répétition de la créance de feu Beaumarchais Sur le congrès des Etats-unis pour fournitures dans les premiers tems de la guerre, conformément au compte arrêté Sur le rapport du Ministre des finances, Hamilton.
               Les conclusions du dernier rapport de Monsieur Galatin Loin d’infirmer ce premier arrêté de compte, n’y opposent qu’une présomption du payement d’un Million fondée Sur des témoignages équivoques, Sur de véritables calculs de probabilité dont nous pouvons enfin démontrer l’erreur; l’hypothèse dont Mr. Galatin S’était Servi, dumoins pour Suspendre un prononcé définitif, avait pour baze des informations recueillies bien avant l’époque de Son Ministère d’une manière incomplète, sinon fraudulense, dans les Bureaux des affaires étrangères de notre Gouvernement, alors qu’il n’y avait réellement point de Gouvernement en France, à l’époque de nos plus grands troubles et d’un désordre honteux dans l’Administration Supérieure.
               Mais Sous un Gouvernement réparateur, J’ai obtenu des recherches plus exactes, un témoignage authentique invoqué par Mr. Galatin lui-même, enfin l’autorisation à la Légation française de Soumettre à votre Excellence ces Documents, ces titres certains à votre Justice, à votre généreuse intervention.
               C’est au Général Bernadotte que j’avais remis l’année dernière la demande de mon beau frère, le Gen. Delarue, et la mienne; il avait reçu particulièrement des Instructions de notre Ministre des Relations Extérieures qui a bien voulu les transmettre au Général Thureau, notre Ambassadeur près de votre Excellence; et celui ci, après avoir pris une connaissance approfondie de notre réclamation, veut bien se charger de vous offrir, en la fesant valoir officiellement, l’hommage particulier de ma respectueuse Reconnaissance. 
               Salut & Respect.
               
                  Mathieu Dumas 
               
             
               Editors’ Translation
               
                  
                     Sir,
                     At the headquarters in Ostend,17 Pluviose Year 12 of the Republici.e. 7 Feb. 1804
                  
                  Our friends and comrades in arms from the memorable War of Independence recommended me to your excellency. Remembering your kind welcome when I had the honor of seeing you in France at General Lafayette’s, I took the liberty, some time ago, of entrusting you with a matter that concerns my whole family: my children and my nephews, who are the sons of my sister-in-law, Eugénie Delarue, née Beaumarchais. It concerns the justified claim from the late Beaumarchais’s trust to the United States Congress for payment of equipment during the early days of the war, as outlined in the report by Secretary of the Treasury Hamilton.
                  Mr. Gallatin’s final report did not invalidate the first claim. It merely opposed payment of one million, which was based on ambiguous evidence and calculations that we can now demonstrate to have been erroneous. The hypothesis Mr. Gallatin used to postpone a decision was based on information gathered long before his term as secretary in an incomplete, if not fraudulent, fashion by the foreign ministry of our government, during the period of our greatest troubles, when France had no real government and there was a shameful disorder in the higher administration.
                  Under a restored government, I have obtained more precise information, testimony from Mr. Gallatin himself, and authorization from the French legation to submit these documents, these accurate claims, to your excellency for your justice and generous intervention.
                  Last year, I gave General Bernadotte my request and that of my brother-in-law, General Delarue. He received authorization from our foreign affairs ministry to transmit it to General Turreau, our ambassador. After studying our request, he agreed to present it to you, in his official capacity, along with my respectful gratitude. 
                  Greetings and respect.
                  
                     Mathieu Dumas 
                  
               
            